OPINION OF THE COURT
A. LEO ADDERLY, County Judge.
The Court, having heard Plaintiff F. Dickson Prew’s presentation of his case, grants Defendant TRW Information Service Division (“TRW”) ore terms motion for involuntary dismissal pursuant to Rule 1.420(b), Florida Rules of Civil Procedure.
The Court finds that the facts and the law show that the Plaintiff has *101no right to relief. Plaintiff claims TRW, a consumer reporting agency as defined by The Fair Credit Reporting Act, 15 U.S.C. § 1681a(f), must include in his consumer report, as defined by 15 U.S.C. § 1681a(d) all possible credit information about him. The Fair Credit Reporting Act requires that a consumer reporting agency “follow reasonable procedures to assure maximum possible accuracy of the information concerning the individual about whom the report relates.” 15 U.S.C. 1681e(b). To state a cause of action under the Fair Credit Reporting Act a plaintiff must demonstrate that the report which he challenges is inaccurate. Wright v. TRW Credit Data, 588 F. Supp. 112, 114 (S.D. Fla. 1984). The Fair Credit Reporting Act, while requiring accuracy and completeness of each item of information contained in a credit report, does not require a consumer reporting agency (such as TRW) to add information about accounts which are not included in the consumer’s credit report. See Informal Staff Opinion, Federal Trade Commission (July 30, 1985). No provision of The Fair Credit Reporting Act requires a consumer report to include all credit information about a consumer. Id. TRW has no duty to report the sources of credit information Plaintiff claims should have been reported. Because Plaintiff has not demonstrated that the report he challenges is inaccurate:
IT IS ORDERED AND ADJUDGED THAT Plaintiff F. Dickson Prew take nothing by this action and that Defendant, TRW Information Service Division go hence without day.
ORDERED in Miami, Dade County, Florida, this 15th day of January, 1988.